Order entered December 11, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-01365-CV

RESIDENTIAL STRATEGIES, INC. AND EDWARD (TED) L. WILSON, JR., Appellants

                                             V.

                           MEGATEL HOMES, LLC, Appellee

                     On Appeal from the 68th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-19-08767

                                         ORDER
       Before the Court is court reporter Antionette Reagor’s December 2, 2019 request for an

extension of time to file the record. We GRANT the request and ORDER the reporter’s record

be filed no later than December 30, 2019. As this is an accelerated appeal and the reporter’s

record was first due November 17, 2019, we caution that further extension requests will be

disfavored.


                                                    /s/   BILL WHITEHILL
                                                          JUSTICE